Citation Nr: 9907568	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  90-30 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a neurosis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1946 to 
May 1958.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1989 rating 
decision in which the RO confirmed a 10 percent disability 
rating for a psychiatric disorder characterized as a 
conversion reaction, and denied service connection for a 
disease of the skeletal system, an ulcer condition, a 
genitourinary disease and the loss of hair on the head and 
body as a result of radiation exposure.  The veteran appealed 
and was afforded a hearing at the RO in May 1990.  His claim 
was denied by the hearing officer in a May 1990 decision.

The Board notes that the issue of entitlement to an increased 
rating for the veteran's psychiatric disorder has been 
remanded several times by the Board.  However, each of these 
remands was required for appropriate and necessary procedural 
reasons existing at those times of review by the Board.  In 
January 1991, the issue was remanded for a current VA 
examination inasmuch as the veteran had not been evaluated 
for nearly seven years.  In November 1991, the issue was 
remanded because it had not been shown that the veteran had 
been properly advised of a scheduled VA psychiatric 
examination for which he failed to appear.  In April 1993, 
the Board granted secondary service connection for duodenal 
ulcer disease.  A decision on the issue involving an 
increased rating for a neurosis was deferred by the Board 
pending the completion of requested development related to 
another issue.  In March 1995, the issue was remanded for the 
reasons that the veteran reported a worsening of his 
condition since the last VA examination and the full report 
of VA psychology examination was not in the claims folder.  
In March 1997, the Board granted service connection for 
prostatitis, denied service connection for 
loss of hair, including on the basis of exposure to ionizing 
radiation and denied service connection for a urticarial type 
skin reaction.  The issue involving an increased rating for a 
psychiatric disorder was remanded due to a change in rating 
criteria and a precedent decision of the United States Court 
of Appeals for Veterans Claims (Court).  In an August 1997 
rating decision, the rating for the psychiatric disorder was 
raised by the RO from 10 percent disabling to 30 percent 
disabling, effective August 4, 1989.  The case was remanded 
by the Board again in January 1998 for evidentiary 
development to comply with precedent decisions of the Court.  
The case has now been returned to the Board for further 
appellate consideration.


REMAND

The text of the January 1998 Board remand is incorporated 
herein by reference for the purpose of factual background.

Pursuant to the January 1998 Board remand, VA outpatient 
treatment records were received for the period from April 
1996 to January 1998.  Appellate review of these records 
shows treatment for a variety of disorders.  In May 1997, the 
veteran's psychiatric disorder was noted to be stable and 
doing well.  He exhibited no gross psychiatric symptoms or 
suicidal/homicidal ideation.  Affect was flexible and 
euthymic.  In August 1997, the veteran indicated that his 
nerves were well controlled with medication.  He denied 
medication side effects.

The veteran was seen for a VA psychiatric examination in June 
1998.  The VA examiner indicated that he had reviewed the 
claims folder.  The veteran complained that he had been shaky 
and nervous over the years and is easily upset.  The veteran 
was noted to be rather somatic.  The veteran indicated that 
he does not have problems being around people; he is not 
hostile and does not get upset with people.  He gets anxious 
in a crowd.  When he has worked, he does okay as long as he 
worked by himself.  The veteran reported that he was not 
working currently because he was of retirement age.  On 
examination, the veteran was noted to be pleasant and 
cooperative.  He was oriented and alert.  There was no 
evidence of pressured speech, flight of ideas, loose 
associations, hallucinations, delusions, paranoia, or ideas 
of reference.  Affect showed no depression.  The veteran was 
noted to have some mild anxiety.  There was no psychomotor 
retardation.  The diagnostic impression was generalized 
anxiety disorder.  The examiner provided a Global Assessment 
of Functioning (GAF) score of 55, which is indicative of 
moderate symptoms.

The examiner did not make any findings with regard to the 
impact of the veteran's neurosis on his social and industrial 
impairment.  In addition, there was no commentary on the 
presence or absence of symptoms and/or clinical findings 
specified in the revised rating criteria, as requested in the 
remand order by the Board.  Where the remand orders of the 
Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Aside from the problems with the June 1998 VA examination 
based on Stegall, supra, and the absence of the specific 
findings requested, the Board notes that there is an 
additional area of concern which is highlighted by the June 
1998 report of examination and the findings contained 
therein.  First, the only positive finding on the June 1998 
report of examination was indicated to be "mild anxiety."  
However, the VA examiner provided a GAF score of 55, 
indicative of moderate symptoms.  The GAF scale contained in  
DSM-IV notes that moderate symptoms include flat affect, 
circumstantial speech, and occasional panic attacks, and 
result in few friends, and conflicts with peers or co-
workers.  These findings were not demonstrated or referenced 
in the June 1998 VA examination report.  Further, under the 
new rating criteria for evaluating mental disorders which 
became effective November 7, 1996, the symptoms associated 
with a GAF score of 55 and indicated to be moderate would 
warrant a 50 percent rating, and not the currently assigned 
30 percent disability evaluation.  In summary, the 
inconsistency between the GAF scale and the rating criteria 
highlights the requirement that we obtain the information 
requested from the VA examiner to evaluate the veteran's 
service connected psychiatric disorder.  Merely providing a 
GAF score will not always compensate for otherwise inadequate 
examination findings.  In this case, a GAF score was provided 
along with inconsistent findings which, in addition to the 
absence of the requested clinical findings, makes a further 
VA examination a necessity.

The case is REMANDED to the RO for the following action:

1.  The RO should contact the Salisbury, 
North Carolina VAMC, and obtain a copy of 
all of the veteran's treatment records 
referable to his service connected 
neurosis since June 1998, the date of the 
most recent VA examination.  All records 
obtained should be placed in the claims 
folder.

2.  Following the receipt of the 
aforementioned evidence, if any, the RO 
should schedule the veteran for a 
comprehensive examination by a VA 
psychiatrist other than the individual 
who conducted the June 1998 VA 
examination.  The purpose of the 
examination is to determine the current 
severity of the service connected 
psychiatric disorder and to obtain 
information which will provide for its 
evaluation based on Court precedent, as 
well as under the new rating criteria for 
psychiatric disorders.  The examiner must 
review the entire claims folder, 
including a copy of this remand, prior to 
the examination and should so state in 
the examination report.  All clinical 
findings should be reported in detail.  
All indicated tests and studies should be 
performed.  The examiner must 
specifically comment as to the degree to 
which the psychiatric symptoms 
attributable to the service connected 
psychiatric disorder affect the veteran's 
ability to establish and maintain 
effective or favorable relationships with 
people (social impairment) and the degree 
to which those psychiatric symptoms 
result in reduction in initiative, 
flexibility, efficiency and reliability 
levels (industrial impairment).  Massey 
v. Brown, 7 Vet. App. 204 (1994).  The 
rating board must furnish the examining 
physician with a copy of the new rating 
criteria for evaluating psychiatric 
disorders other than eating disorders, 
which became effective November 7, 1996.  
The physician must comment as to the 
presence or absence of each symptom and 
finding required under the old and new 
rating criteria for ratings from zero 
percent to 100 percent, and, where 
present, the frequency and/or severity of 
each symptom and finding.

3.  When the above development has been 
completed, the rating board should 
review the entire record and ensure that 
all development requested in this REMAND 
order has been complied with in full.  
If any deficiency is present in the 
record, corrective action should be 
taken by the rating board.  The RO is 
advised that the case should not be 
returned to the Board until all 
requested information has been obtained.

4.  Thereafter, the RO should evaluate 
the service connected psychiatric 
disorder under the old rating criteria, 
considering the Court's guidance in the 
Massey case.  Additionally, the 
veteran's psychiatric disorder should be 
evaluated under the new rating criteria 
which became effective November 7, 1996.  
The veteran should be assigned a rating 
consistent with whichever rating 
criteria would provide for a higher 
rating.

In the event that the benefit sought on appeal is not 
granted, the veteran and his representative should be 
furnished with a Supplemental Statement of the Case and 
afforded a reasonable time to reply thereto.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration , as required.  No action is required of the 
veteran until notified.  The purpose of this REMAND is to 
procure clarifying data and to comply with the precedent 
decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


